DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by .
Bluche (U.S PG-PUB NO. 20190279035 A1).
-Regarding claim 1, Bluche discloses an apparatus for improved neural network implementations using a repeated convolution-based attention module (Abstract; FIGS 1-6, attention unit 103; Abstract; [0031]; [0044], “iterative process … the process of applying the attention mechanism”), the apparatus comprising at least one processor and at least one memory having computer coded instructions therein ([0016]-[0022]; [0036]-[0037]), the computer coded instructions configured to, upon execution by the at least one processor ([0016]-[0022]; [0036]-[0037]), configure the apparatus to: receive an attention input data object (FIG. 1, document 1, unit 102, encoded image 1; [0040]; equation 1; [0041]; FIG. 2, 204c; [0043]; FIG. 6); augment the attention input data object based on a previous iteration convolutional output to produce an input parameter ([0044]-[0045], “feature maps 204c”, “                        
                            
                                
                                    a
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”, “                        
                            
                                
                                    s
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”; [0051]; [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ”); apply the input parameter to a repeated convolutional application layer to produce a current iteration convolutional output (FIGS 1, 3A-3C, 6; [0044]-[0045]; [0047]-[0048], “                        
                            
                                
                                    a
                                
                                
                                    t
                                
                            
                        
                    ”, [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ”; [0059], “                        
                            
                                
                                    s
                                
                                
                                    t
                                
                            
                        
                    ”; equations (1)-(5)); repeat at least one iteration to augment the attention input data object based on the previous iteration convolutional output to produce the input parameter ([0044]-[0045], “feature maps 204c”, “                        
                            
                                
                                    a
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”, “                        
                            
                                
                                    s
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”; [0051]; [0054-[0056]) and apply the input parameter to the repeated convolutional application layer to produce the current iteration convolutional output (FIGS 1, 3A-3C, 6; [0044]-[0045]; [0047]-[0048], “                        
                            
                                
                                    a
                                
                                
                                    t
                                
                            
                        
                    ”, [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ”; [0059], “                        
                            
                                
                                    s
                                
                                
                                    t
                                
                            
                        
                    ”; equations (1)-(5)); determine to cease repeating iterations (FIG. 6, block 620, “NO”; [0078]); augment the attention input data object based on a final convolutional output to produce an attention module output; and output the attention module output (Abstract; FIGS 1-6).
-Regarding claim 8, Bluche discloses a method for improved neural network implementations using a repeated convolution-based attention module, the method comprising (Abstract; FIGS 1-6, attention unit 103; Abstract; [0031]; [0044], “iterative process … the process of applying the attention mechanism”): receiving an attention input data object (FIG. 1, document 1, unit 102, encoded image 1; [0040]; equation 1; [0041]; FIG. 2, 204c; [0043]; FIG. 6); augmenting the attention input data object based on a previous iteration convolutional output to produce an input parameter ([0044]-[0045], “feature maps 204c”, “                        
                            
                                
                                    a
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”, “                        
                            
                                
                                    s
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”; [0051]; [0054-[0056]); applying the input parameter to a repeated convolutional application layer to produce a current iteration convolutional output (FIGS 1, 3A-3C, 6; [0044]-[0045]; [0047]-[0048], “                        
                            
                                
                                    a
                                
                                
                                    t
                                
                            
                        
                    ”, [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ”; [0059], “                        
                            
                                
                                    s
                                
                                
                                    t
                                
                            
                        
                    ”; equations (1)-(5)); repeating at least one iteration to augment the attention input data object based on the previous iteration convolutional output to produce the input parameter ([0044]-[0045], “feature maps 204c”, “                        
                            
                                
                                    a
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”, “                        
                            
                                
                                    s
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”; [0051]; [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ”) and applying the input parameter to the repeated convolutional application layer to produce the current iteration convolutional output (FIGS 1, 3A-3C, 6; [0044]-[0045]; [0047]-[0048], “                        
                            
                                
                                    a
                                
                                
                                    t
                                
                            
                        
                    ”, [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ”; [0059], “                        
                            
                                
                                    s
                                
                                
                                    t
                                
                            
                        
                    ”; equations (1)-(5)); determining to cease repeating iterations (FIG. 6, block 620, “NO”; [0078]); augmenting the attention input data object based on a final convolutional output to produce an attention module output; and outputting the attention module output (Abstract; FIGS 1-6).
-Regarding claim 13, Bluche discloses a computer program product for improved neural network implementations using a repeated convolution-based attention module (Abstract; FIGS 1-6, attention unit 103; Abstract; [0031]; [0044], “iterative process … the process of applying the attention mechanism”), the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein ([0016]; [0036]-[0037]; [0083]-[0085]),  the computer-executable program code instructions comprising program code instructions to ([0016]-[0022]; [0036]-[0037]; [0069]; [0083]-[0085]): receive an attention input data object (FIG. 1, document 1, unit 102, encoded image 1; [0040]; equation 1; [0041]; FIG. 2, 204c; [0043]; FIG. 6); apply the attention input data object to an initial convolutional application layer to produce an initial convolutional output ([0042]; [0044]; FIGS 1, 3A-3C; FIG. 6), where an input parameter is set to the initial convolutional output; augment the initial convolutional output parameter ([0044]-[0045], “feature maps 204c”, “                        
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                    ”, “                        
                            
                                
                                    s
                                
                                
                                    0
                                
                            
                        
                    ”; [0051]; [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    0
                                
                            
                        
                    ”), based on the additional convolutional output , to produce an augmented convolutional output, where the input parameter is updated to the augmented convolutional output ([0044]-[0045], “feature maps 204c”, “                        
                            
                                
                                    a
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”, “                        
                            
                                
                                    s
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”; [0051]; [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ”; [0059], “                        
                            
                                
                                    s
                                
                                
                                    t
                                
                            
                        
                    ”; equations (1)-(5)); repeat at least one iteration to apply the updated input parameter to the repeated convolutional application layer to produce the additional convolutional output for each iteration ([0044]-[0045], “feature maps 204c”, “                        
                            
                                
                                    a
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”, “                        
                            
                                
                                    s
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    ”; [0051]; [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ”), and augment the initial convolutional output based on the additional convolutional output for each iteration to produce the augmented convolutional output for each iteration (FIGS 1, 3A-3C, 6; [0044]-[0045]; [0047]-[0048], “                        
                            
                                
                                    a
                                
                                
                                    t
                                
                            
                        
                    ”, [0054-[0056], “                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ”; [0059], “                        
                            
                                
                                    s
                                
                                
                                    t
                                
                            
                        
                    ”; equations (1)-(5)); determine to cease repeating iterations (FIG. 6, block 620, “NO”; [0078]); augment the attention input data object based on a final augmented convolutional output to produce an attention module output; and output the attention module output (Abstract; FIGS 1-6).
-Regarding claims 2, and 9, Bluche discloses the system of claim 1 and the method of claim 8, respectively. Bluche further discloses  wherein the apparatus is configured to determine to cease repeating based on an attention repetition threshold (FIG. 6, block 620).
-Regarding claims 3, 10, and 15, Bluche discloses the system of claim 1, the method of claim 8, and computer program product of claim 13, respectively. Bluche further discloses to augment the attention input data object based on each convolutional output using a concatenation transformation (FIG. 3c; [0056], “concatenated at concatenate layer 312”).
-Regarding claims 4, 11, and 16, Bluche discloses the system of claim 1, the method of claim 8, and computer program product of claim 13, respectively. Bluche further discloses to apply the attention module output to a remaining neural network processing layer to produce a convolutional network output based on the attention module output; and output the convolutional network output (FIGS 1, 6; [0057]; [0061]-[0062];equations (6a)-(6d)).
-Regarding claims 5, Bluche discloses the system of claim 1. Bluche further discloses wherein the attention input data object comprises one or more of (1) image data, and (2) feature map data (FIGS. 1, 6).
-Regarding claims 6, Bluche discloses the system of claim 1. Bluche further discloses wherein the attention module output comprises multidimensional feature map data ([0019]; [0041]; [0045]-[0047]; [0054]).
-Regarding claims 7, 12, and 17, Bluche discloses the system of claim 1, the method of claim 8, and computer program product of claim 13, respectively. Bluche further discloses comprising an image capture device configured to capture the attention input data object (FIG. 1, device 90).
-Regarding claim 14, Bluche discloses the computer program product of claim 13. Bluche further discloses to augment the initial convolutional output based on the additional convolutional output using an addition transformation to produce the augmented convolutional output ([0049], “the attention weight vector at coordinate (0,0) at time 1 is based on … sum of …”; [0047]; [0055]-[0056]).
-Regarding claim 18, Bluche discloses the computer program product of claim 13. Bluche further discloses wherein the repeated convolutional application layer comprises at least two sub-layers (FIGS 3A-3C; [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bluche (U.S PG-PUB NO. 20190279035 A1) in view of Medina et al (2018 ICMLA, pp. 547-552).
-Regarding claim 19, Bluche discloses the computer program product of claim 13.
	Bluche is silent to teach a second repeated convolutional application layer in parallel, wherein to produce the attention module output, the apparatus is configured to augment the attention input data object based on a first final augmented convolutional output and a second final augmented convolutional output.
	In the same field of endeavor, Medina teaches running traditionally stacked encoding branches from encoder-decoder attention focused architectures in parallel (Medina: Abstract). Medina further teaches wherein to produce the attention module output and to augment the attention input data object based on a first final augmented convolutional output and a second final augmented convolutional output (Medina: Fig. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bluche with the teaching of Medina by using parallel repeated convolutional application layers in order to remove more sequential operations and decrease training time.
-Regarding claim 20, Bluche discloses the computer program product of claim 13.
Bluche is silent to teach a second repeated convolutional application layer in parallel, wherein augmenting the first final augmented convolutional output based on the second final augmented convolutional output, using an addition transformation, to produce a combined convolutional output: and augment the attention input data object based on the combined convolutional output using a concatenation transformation to produce the attention module output.
In the same field of endeavor, Medina teaches running traditionally stacked encoding branches from encoder-decoder attention focused architectures in parallel (Medina: Abstract). Medina further teaches wherein augmenting the first final augmented convolutional output based on the second final augmented convolutional output, using an addition transformation, to produce a combined convolutional output: and augment the attention input data object based on the combined convolutional output using a concatenation transformation to produce the attention module output. (Medina: Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bluche with the teaching of Medina by using parallel repeated convolutional application layers in order to remove more sequential operations and decrease training time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664